Citation Nr: 0322365	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-20 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for avascular necrosis of 
the right hip, as secondary to service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1984 to August 
1984, and from July 1986 to August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The July 1999 rating decision 
denied service connection for a right hip disorder.  The 
veteran entered notice of disagreement with this decision in 
August 1999; the RO issued a statement of the case in October 
1999; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in October 1999.  The Board 
remanded this claim to the RO in March 2002 for the purpose 
of conducting a videoconference hearing, which was conducted 
in March 2003.  The case was returned to the Board. 

In February 2000, the veteran requested service connection 
for a back disorder.  The 
In a September 2002 Statement in Support of Claim, the 
veteran wrote that he was claiming service connection for 
disability of both hips, not just the right hip.  At a March 
2003 videoconference hearing before the undersigned member of 
the Board, the veteran indicated that he was claiming service 
connection for left hip avascular necrosis.  The issue of 
entitlement to service connection for a left hip disability, 
including left hip avascular necrosis, however, has not been 
adjudicated, developed or certified for appellate review.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  At the March 2003 personal 
hearing, the Board indicated to the veteran that the Board 
would refer this issue to the RO for initial adjudication.  
Accordingly, the issue of entitlement to service connection 
for left hip avascular necrosis is referred to the RO for any 
notice or development and for initial adjudication.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for avascular necrosis of the right hip has been 
obtained; in light of the grant of service connection for 
avascular necrosis of the right hip (as secondary to service-
connected right knee disability), there is no reasonable 
possibility that additional assistance would further aid in 
substantiating this claim. 

2.  The veteran's avascular necrosis of the right hip is 
etiologically related by competent medical evidence to his 
service-connected right knee disability (status post 
residuals of a gunshot wound of the right knee, with loss of 
bone tissue of the femur and patella, with instability and 
scars). 


CONCLUSION OF LAW

Service connection is warranted for avascular necrosis of the 
right hip, as secondary to service-connected right knee 
disability (status post residuals of a gunshot wound of the 
right knee, with loss of bone tissue of the femur and 
patella, with instability and scars).  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay 


evidence, not previously provided to the VA Secretary, that 
is necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA has issued regulations 
to implement the Veterans Claims Assistance Act of 2000.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  In 
light of the grant of service connection for avascular 
necrosis of the right hip (as secondary to service-connected 
right knee disability), no further evidence is necessary to 
substantiate this claim.  See 38 U.S.C.A. § 5103(a) (West 
2002).  In this veteran's case, there is no reasonable 
possibility that further assistance would aid in 
substantiating the veteran's claims for VA compensation 
benefits.  See 38 U.S.C.A. § 5103A(a)(1),(2) (West 2002). 

II.  Secondary Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2002).  
Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  

The veteran contends that he currently has avascular necrosis 
of the right hip that is etiologically related to his 
service-connected right knee disability (status post 
residuals of a gunshot wound of the right knee, with loss of 
bone tissue of the femur and patella, with instability and 
scars).  

After a review of all the evidence of record, whether or not 
specifically cited, the Board finds that the weight of the 
competent medical evidence demonstrates that the veteran's 
currently diagnosed avascular necrosis of the right hip is 
etiologically related to his service-connected right knee 
disability (status post residuals of a gunshot wound of the 
right knee, with loss of bone tissue of the femur and 
patella, with instability and scars).  The record reflects 
that treatment for the veteran's 


service-connected right knee disability has included multiple 
steroid treatments.  The favorable evidence includes medical 
opinions from a private physician, Charles Glueck, M.D., 
dated in September and November 2001, to the effect that it 
was his "best judgment" that "the cortico steroids may 
have been the root cause for the onset of [the veteran's] 
avascular necrosis."  In an August 2002 letter, Dr. Glueck 
opined that it was "at least as likely as not that [the 
veteran's] previous corticosteroid injections were a primary 
contributor to the development of osteonecrosis of the 
hips."  

The favorable medical opinion evidence also includes a VA 
orthopedic examination report dated in January 2001 that 
included the opinion that it was "possible that the local 
injections and the pheresis with dexamethasone could be the 
culprit," or was "in all probability certainly a 
contributing factor," in the etiology of the veteran's 
vascular necrosis of the hip.  A September 2002 VA orthopedic 
examination report reflects a VA physician's opinion, based 
upon review of the claims file and current examination, that 
the veteran's "bilateral hip avascular necrosis was a direct 
result of his multiple steroid treatments" for his service-
connected right knee disability, as well as multiple 
iontophoresis treatments of the right knee.  In a December 
2002 addendum to the examination, based on further review of 
the documents in the claims file, the VA orthopedic examiner 
offered the opinion that it was "more likely that this 
veteran's current condition was exacerbated and contributed 
by the number of steroid injections he had received, as well 
as his iontophoresis treatments" for his service-connected 
right knee disability.  For these reasons, the Board finds 
that service connection is warranted for avascular necrosis 
of the right hip, as secondary to service-connected right 
knee disability (status post residuals of a gunshot wound of 
the right knee, with loss of bone tissue of the femur and 
patella, with instability and scars).  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310. 




ORDER

Service connection for avascular necrosis of the right hip, 
as secondary to service-connected right knee disability, is 
granted. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

